Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered and they are persuasive. Examiner thanks Applicant for explaining Examiner’s misinterpretation of Hayashi, and thus the 103 rejection over Tanida in view of Hayashi has been withdrawn.
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed towards a glass ceramics sintered body comprising a glass phase and a ceramics phase dispersed in the glass phase, wherein: the ceramics phase comprises alumina grains and zirconia grains, the glass phase comprises an MO-Al2O3-SiO2-B2O3 based glass comprising: 5 to 14 mass% of MO, where M is an alkaline earth metal, 3 to 20 mass% of Al2O3, 60 to 80 mass% of SiO2, 2 to 12 mass% of B2O3
The closest prior art is considered to be Tanida (US20150010721, hereinafter referred to as Tanida). 
Regarding claim 1, Tanida discloses a glass ceramics sintered body comprising a glass phase and a ceramics phase dispersed in the glass phase (see Tanida at the Abstract, disclosing a glass ceramic body with flat alumina particles dispersed in a glass matrix of a glass with a crystalinity of 25% or less), wherein the ceramics phase comprises alumina grains and zirconia grains (see Tanida at [0278], disclosing the glass ceramic comprises alumina particles) and (see Tanida at [0278] disclosing the glass ceramic comprises zirconia particles), the glass phase comprises an MO-Al2O3-SiO2-B2O3 based glass, where M is an alkaline earth metal (see Tanida at [0083], disclosing the glass comprises 40-65% SiO2, 13-18% B2O3, 10-38% CaO, and 0-10% Al2O3), comprising 5 to 14 mass% of MO, where M is an alkaline earth metal (see Tanida at [0083], disclosing the glass comprises 10-38% CaO, which overlaps with the claimed range); 3 to 20 mass% of Al2O3 (see Tanida at [0083], disclosing the glass comprises 0-10% Al2O3, which overlaps with the claimed range); 60 to 80 mass% of SiO2 (see Tanida at [0083], disclosing the glass comprises 40-65% SiO2, which overlaps with the claimed range); and 2 mass% or less of ZrO2 (see Tanida at [0177], disclosing ZrO2 can be contained at a content preferably 3% or less, which overlaps with the claimed range); and an area ratio of the alumina grains is 13 to 30% and an area ratio of the zirconia grains is 
Tanida does not disclose 2 to 12 mass% of B2O3 (see Tanida at [0083], disclosing the glass comprises 13-18% B2O3, which is outside the claimed range). Tanida teaches away from a B2O3 content below 13% (see Tanida at [0086], teaching that B2O3 should be 13% or more to keep the glass sufficiently stable). 
All claims not specifically addressed are allowed due to their dependency on an otherwise allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731